Citation Nr: 1207647	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  09-15 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

2.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active duty service from August 1959 to November 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDING OF FACT

In November 2011, prior to the promulgation of the Board's decision, the Veteran submitted notice of his intention to withdraw the claims for increased ratings for peripheral neuropathy of the right and left lower extremities.   


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal, on the issue of entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202 , 20.204 (2011).

2.  The criteria for withdrawal of a Substantive Appeal, on the issue of entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202 , 20.204 (2011).







REASONS AND BASES FOR FINDING AND CONCLUSIONS

The issues of entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity and a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity were developed for appellate consideration.  However, in November 2011, the Veteran notified the Board of his desire to withdraw the appeal with regard to those issues.  Under 38 U.S.C.A. 
§ 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202  (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204  (2011).  As the Veteran has withdrawn his appeal regarding the claim for an increased rating for peripheral neuropathy of the right and left lower extremities, there remains no allegation of errors of fact or law for appellate consideration with regard to that issue. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The claim for a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity is dismissed.

The claim for a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity is dismissed.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


